   Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 1 of 6 PageID #:2141




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHROME HEARTS LLC,
                                                    Case No. 21-cv-02042
                      Plaintiff,
                                                    Judge Gary Feinerman
       v.
                                                    Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                      Defendants.


              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
              MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) submits this

Memorandum of Law in support of its Motion for Entry of a Preliminary Injunction.
      Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 2 of 6 PageID #:2142




                                 MEMORANDUM OF LAW

I.       INTRODUCTION

         Plaintiff Chrome Hearts LLC (“Chrome Hearts”) brings the present action against the

defendants identified on Schedule A to the Complaint (collectively, the “Defendants”) for federal

trademark infringement and counterfeiting (Count I) and false designation of origin (Count II).

As alleged in Chrome Hearts’ Complaint [1], the Defendants are promoting, advertising,

distributing, offering for sale, and selling unauthorized and unlicensed products using infringing

and counterfeit versions of Chrome Hearts’ federally registered trademarks (collectively, the

“Counterfeit Chrome Hearts Products”) through at least the fully interactive, e-commerce stores1

operating under the seller aliases identified in Schedule A to the Complaint (collectively, the

“Seller Aliases”).

II.      STATEMENT OF FACTS

         On April 23, 2021, this Court granted Chrome Hearts’ Ex Parte Motion for Entry of a

Temporary Restraining Order (“the TRO”). [25]. The TRO authorized Chrome Hearts to

provide notice of these proceedings and the preliminary injunction hearing to Defendants by

electronically publishing a link to the Complaint, the TRO and other relevant documents on a

website to which the Domain Names which are transferred to Chrome Hearts’ control will

redirect, or by sending an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to the

Declaration of Mario Lejtman and any e-mail addresses provided for Defendants by third parties

that includes a link to said website. [25] at ¶ 9. Since and pursuant to entry of the TRO,

financial accounts associated with the Seller Aliases have been frozen. See Declaration of Justin




1
 The e-commerce store urls are listed on Schedule A to the Complaint under the Online Marketplaces
and Domain Names.

                                                1
       Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 3 of 6 PageID #:2143




R. Gaudio at ¶ 2. In addition, Plaintiff is in the process of requesting transfer of the Domain

Names. Id.

          Chrome Hearts respectfully requests that this Court convert the TRO to a preliminary

injunction against Defendants, so that they remain enjoined from the distribution, marketing,

advertising, offering for sale, and sale of Counterfeit Chrome Hearts Products during the

pendency of this litigation. As part of the Preliminary Injunction, Chrome Hearts requests that

the Domain Names remain in Chrome Hearts’ control and that Defendants’ financial accounts

remain frozen until completion of these proceedings.

III.      ARGUMENT

          A.     A Preliminary Injunction Extending Relief Already Granted in the TRO Is
                 Appropriate

          Chrome Hearts respectfully requests that this Court convert the TRO to a preliminary

injunction to prevent further unlawful conduct by Defendants.           Courts addressing similar

allegations of Internet-based counterfeiting have also issued preliminary injunctions following a

temporary restraining order. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al.,

No. 15-cv-3249 (N.D. Ill. May 6, 2015) (unpublished).

                 i.     This Court Has Already Found that the Requirements for a Preliminary
                        Injunction Have Been Satisfied

          Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted).

A temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the
                                                  2
    Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 4 of 6 PageID #:2144




balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill.

1996).    By virtue of this Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

                ii.    The Equitable Relief Sought Remains Appropriate

         The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

                       1.     The Domain Name Transfer Order Remains Appropriate

         Chrome Hearts seeks conversion of the TRO issued by this Court on April 23, 2021,

allowing Plaintiff to retain control of the Domain Names until the completion of these

proceedings. To prevent the Defendants from further manufacture, importation, distribution,

offering for sale, and sale of Counterfeit Chrome Hearts Products and to provide notice to

Defendants regarding these proceedings, Chrome Hearts’ respectfully request that the injunctive

relief already awarded be extended through the pendency of this case.

                       2.     The Asset Restraining Order Remains Appropriate

         Chrome Hearts also requests conversion of the TRO to a preliminary injunction so that

Defendants’ accounts remain frozen.        Since entry of the TRO, PayPal, Inc. (“PayPal”),

Amazon.com, Inc. and Alipay have provided Plaintiff with information, including the

identification of financial accounts linked to the Seller Aliases which were offering for sale

and/or selling Counterfeit Chrome Hearts Products. In the absence of a preliminary injunction,

Defendants may attempt to transfer assets to off-shore accounts. Therefore, Defendants’ assets

should remain frozen for the remainder of the proceedings.


                                                 3
       Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 5 of 6 PageID #:2145




          The amount of damages to which Chrome Hearts is entitled as set forth in the Complaint

far exceeds any amount contained in any of the Defendants’ frozen financial accounts. For

example, Chrome Hearts’ prayer for relief requests statutory damages of $2 million from each

Defendant. [1]. In addition, and as established in Chrome Hearts’ TRO Memorandum [10],

many federal courts, including the Northern District of Illinois, have granted orders preventing

the fraudulent transfer of assets.    See, e.g., Lorillard Tobacco Co. v. Montrose Wholesale

Candies & Sundries, Inc.,2005 WL 3115892 (N.D. Ill. Nov. 8, 2005). As such, an order

continuing to freeze the Defendants’ assets should be granted.

III.      CONCLUSION

          In view of the foregoing, Chrome Hearts respectfully requests that this Court enter the

preliminary injunction.

Dated this 18th day of May 2021.              Respectfully submitted,


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Martin F. Trainor
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              mtrainor@gbc.law

                                              Counsel for Plaintiff Chrome Hearts LLC




                                                 4
    Case: 1:21-cv-02042 Document #: 34 Filed: 05/18/21 Page 6 of 6 PageID #:2146




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of May 2021, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website to which the Domain Names that have been transferred to Chrome

Hearts’ control now redirect, and I will send an e-mail to the e-mail addresses identified in

Exhibits 5 and 6 to the Declaration of Mario Lejtman and any e-mail addresses provided for

Defendants by third parties that includes a link to said website.


                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Martin F. Trainor
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              mtrainor@gbc.law


                                              Counsel for Plaintiff Chrome Hearts LLC




                                                 5
